Per Curiam:
The plaintiff and Warrington, one of the defendants, entered into an agreement in relation to the sale of certain goods. On the same paper McGlothen and Waples, the other two defendants, enter into a contract of guaranty with the plaintiff, separate from the original agreement with Warrington.
It is the opinion of the court that the guaranty contract is a collateral engagement for the promises and undertakings of Warrington, and creates a different obligation from that entered into by Warrington-. McGlothen and Waples are merely guarantors, and they cannot be joined with Warrington in an action on the contract between the plaintiff and Warrington, the principal debtor.
The demurrer is sustained.